Case 6:17-cv-00919-CEM-GJK Document 102 Filed 06/19/20 Page 1 of 23 PageID 1177
               Case: 19-10245 Date Filed: 06/19/2020 Page: 1 of 22



                                                                         [DO NOT PUBLISH]

                   IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                               ________________________

                                      No. 19-10245
                                ________________________

                        D.C. Docket No. 6:17-cv-00919-CEM-GJK

 ESTATE OF IBRAGIM TODASHEV, by Hassan Shibly, as Personal
 Representative of the Estate of Ibragim Todashev, and for the Survivors, Abdulbaki
 Todasheve, Father, and Zulla Todasheva, Mother,

                                                                     Plaintiff-Appellant,
                                              versus

 UNITED STATES OF AMERICA,
 AARON McFARLANE, individually,
 CHRISTOPHER JOHN SAVARD, individually,
 CURTIS CINELLI,
 JOEL GAGNE,

                                                                     Defendants-Appellees.

                                ________________________

                       Appeal from the United States District Court
                           for the Middle District of Florida
                             ________________________

                                         (June 19, 2020)


 Before JORDAN, TJOFLAT, and TRAXLER,∗ Circuit Judges.

 ∗ The Honorable William B. Traxler, Jr., Senior United States Circuit Judge for the Fourth Circuit,
 sitting by designation.
Case 6:17-cv-00919-CEM-GJK Document 102 Filed 06/19/20 Page 2 of 23 PageID 1178
               Case: 19-10245 Date Filed: 06/19/2020 Page: 2 of 22



 PER CURIAM:

       Hassan Shibly, as personal representative of the estate of Ibragim Todashev

 and on behalf of Todashev’s survivors, (the “Plaintiff”), brought this action against

 the United States of America, FBI Special Agent Aaron McFarlane, Joint Terrorism

 Task Force Officer Christopher Savard of the Orlando Police Department, and

 Massachusetts State Troopers Curtis Cinelli and Joel Gagne. The lawsuit arises out

 of a joint federal and state investigation into the Boston Marathon bombings and a

 triple murder in Waltham, Massachusetts, which led to Todashev being shot and

 killed by Agent McFarlane.

       Count I asserted claims against the United States under the Federal Tort

 Claims Act (“FTCA”), 28 U.S.C. §§ 2671-2680, for the negligent hiring,

 supervision, and retention of McFarlane, and for the wrongful death of Todashev.

 Count II asserted Bivens claims against McFarlane and Savard, alleging that

 McFarlane had used excessive force, that Savard failed to intervene to prevent the

 use of excessive force, and that both men had unlawfully seized Todashev prior to

 the shooting. See Bivens v. Six Unknown Named Agents of Federal Bureau of

 Narcotics, 403 U.S. 388 (1971). Count III asserted claims against Gagne and Cinelli,

 alleging unlawful seizure and failure to intervene in violation of 42 U.S.C. § 1983.

 Counts IV and V alleged the existence of a conspiracy to violate Todashev’s




                                          2
Case 6:17-cv-00919-CEM-GJK Document 102 Filed 06/19/20 Page 3 of 23 PageID 1179
               Case: 19-10245 Date Filed: 06/19/2020 Page: 3 of 22



 constitutional rights against McFarlane and Savard under Bivens, and against Gagne

 and Cinelli under 42 U.S.C. § 1983, respectively.1

        The district court denied Plaintiff’s request to conduct discovery under Rule

 56(d) of the Federal Rules of Civil Procedure, granted McFarlane’s pre-discovery

 motion for summary judgment on the excessive force claim, and granted the United

 States’ pre-discovery motion for summary judgment on the wrongful death claim.

 The district court also granted the United States’ motion to dismiss the claim for

 negligent hiring, as well as the individual defendants’ motions to dismiss the

 remaining claims. We affirm in part, reverse in part, vacate in part, and remand for

 further proceedings.

                                                 I.

        Plaintiff’s operative complaint, filed on December 29, 2017, contains the

 following pertinent allegations.2

        At the time of his death, Ibragim Todashev was a Chechen immigrant and

 amateur martial arts fighter living in Orlando, Florida. McFarlane was assigned to

 the Boston FBI office and involved in investigating the April 15, 2013, Boston



 1
  Because Savard was an officer with the Orlando Police Department, as well as a member of the
 FBI’s Joint Terrorism Task Force, Plaintiff asserted claims against him, in the alternative, under
 42 U.S.C. § 1983.

 2
  Plaintiff’s initial complaint was filed on May 22, 2017. The operative complaint for purposes of
 this appeal is Plaintiff’s Second Amended Complaint.


                                                 3
Case 6:17-cv-00919-CEM-GJK Document 102 Filed 06/19/20 Page 4 of 23 PageID 1180
               Case: 19-10245 Date Filed: 06/19/2020 Page: 4 of 22



 Marathon bombings. Todashev was identified by the FBI as a person of interest in

 the investigation because he had trained in martial arts with Tamerlan Tsarnaev, one

 of the bombers, at the Wai Kru Gym in Boston. The Massachusetts State Police also

 wanted to question Todashev about a triple murder committed in Waltham,

 Massachusetts, in 2011.

       As a member of the Joint Terrorism Task Force, Savard coordinated

 surveillance of Todashev in Florida for the FBI. On May 21, 2013, Savard contacted

 Todashev and arranged for him to be interviewed by McFarlane, Cinelli and Gagne.

 The interview began at approximately 7:00 p.m. in Todashev’s apartment. Savard

 was also present, but he remained outside the apartment. The defendants claim that

 Todashev “was about to confess” to the triple murder in Massachusetts during the

 interview, and that Gagne stepped outside to call the district attorney, leaving only

 McFarlane and Cinelli with Todashev. Shortly after midnight, McFarlane shot and

 killed Todashev inside the apartment. McFarlane and Cinelli claim that Todashev

 was charging aggressively towards them with a red pole when he was shot, but

 Todashev’s prints were not found on the pole or any other weapon. Todashev was

 shot “three times in the back, twice in the upper left arm, once in the left chest, and

 once near the top of his head to the left.” Plaintiff alleged that “[t]he three gunshot

 wounds to the back [were] consistent with Todashev falling backwards, but with his

 back toward the shooter, possibly trying to flee” when he was shot.



                                           4
Case 6:17-cv-00919-CEM-GJK Document 102 Filed 06/19/20 Page 5 of 23 PageID 1181
               Case: 19-10245 Date Filed: 06/19/2020 Page: 5 of 22



        Plaintiff alleges that “[n]o living person was at the scene except for the

 Defendants and their stories are fragmentary, equivocal and inconsistent with each

 other.” Plaintiff also alleges that McFarlane’s and Cinelli’s reports are “inconsistent

 with the known physical evidence,” including the “[b]ullet trajectories and blood

 spatter evidence.” Plaintiff also alleges that the defendants “have given various

 inconsistent reasons why the video recordings [of the interview], which have not

 been released, kept going off and on during the interview,” and that “the F.B.I.

 continues to withhold evidence based on an ‘ongoing investigation.’”

        On January 12, 2018, the defendants filed a joint motion to stay the case

 management conference and the filing of the case management report, and to stay

 all discovery, pending the district court’s ruling on the individual defendants’

 forthcoming dispositive motions for qualified immunity. 3 Shortly thereafter, the

 individual defendants moved to dismiss all claims under Rule 12(b)(6) of the Federal

 Rules of Civil Procedure, with the exception of the excessive force claim alleged

 against McFarlane. McFarlane filed a separate pre-discovery motion for summary

 judgment on the excessive force claim under Rule 56(a). The United States filed a

 motion to dismiss the negligent supervision claim under Rules 12(b)(1) and (b)(6),

 and a pre-discovery motion for summary judgment on the wrongful death claim


 3
   Under the Federal Rules of Civil Procedure, the case management report triggers the
 commencement of discovery, including the deadline for the exchange of initial disclosures. See
 Fed. R. Civ. P. 26(a)(1), 26(d), 26(f).


                                               5
Case 6:17-cv-00919-CEM-GJK Document 102 Filed 06/19/20 Page 6 of 23 PageID 1182
               Case: 19-10245 Date Filed: 06/19/2020 Page: 6 of 22



 under Rule 56(a). Plaintiff opposed all motions and requested an opportunity to

 conduct discovery under Rule 56(d) before being made to respond to the motions for

 summary judgment.

       The magistrate judge rejected Plaintiff’s Rule 56(d) request and stayed all

 discovery pending the district court’s rulings on qualified immunity. The district

 court affirmed the magistrate judge’s ruling, granted the motions to dismiss, and

 granted McFarlane’s and the United States’ pre-discovery motions for summary

 judgment. This appeal followed.

                                           II.

       We summarily affirm the district court’s order granting the individual

 defendants’ motions to dismiss, the district court’s order dismissing the negligent

 supervision claim against the United States, and the district court’s order granting

 summary judgment to the United States on the wrongful death claim. Because

 Plaintiff failed to challenge these rulings in his initial brief, he has abandoned any

 appeal of them to this court. See United States v. Nealy, 232 F.3d 825, 830 (11th

 Cir. 2000); see also United States v. Ardley, 242 F.3d 989, 990 (11th Cir. 2001) (per

 curiam) (“[I]issues and contentions not timely raised in the briefs are deemed

 abandoned.”); Fed. R. App. Proc. 28(a)(5) (“The appellant’s brief must contain,

 under appropriate headings[,] . . . a statement of the issues presented for review.”).




                                           6
Case 6:17-cv-00919-CEM-GJK Document 102 Filed 06/19/20 Page 7 of 23 PageID 1183
               Case: 19-10245 Date Filed: 06/19/2020 Page: 7 of 22



       Accordingly, the only remaining issues are Plaintiff’s appeal of the district

 court’s denial of his request to conduct discovery under Rule 56(d) of the Federal

 Rules of Civil Procedure, and the district court’s grant of summary judgment to

 McFarlane on the basis of qualified immunity under Rule 56(a).

                                          III.

                                           A.

       “The Fourth Amendment’s guarantee against unreasonable searches and

 seizures includes the right to be free from the use of excessive force in the course of

 an arrest.” Saunders v. Duke, 766 F.3d 1262, 1266-67 (11th Cir. 2014). “In order

 to determine whether the amount of force used was proper, a court must ask whether

 the officer’s conduct is objectively reasonable in light of the facts confronting the

 officer.” Id. at 1267 (internal quotation marks omitted).

       [T]he question whether an officer has used excessive force “requires
       careful attention to the facts and circumstances of each particular case,
       including the severity of the crime at issue, whether the suspect poses
       an immediate threat to the safety of the officers or others, and whether
       he is actively resisting arrest or attempting to evade arrest by flight.”

 Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (per curiam) (quoting Graham v.

 Connor, 490 U.S. 386, 396 (1989)). The question is “whether the totality of the

 circumstances justified a particular sort of search or seizure.” Tennessee v. Garner,

 471 U.S. 1, 8-9 (1985). When an officer uses deadly force, we must decide whether




                                           7
Case 6:17-cv-00919-CEM-GJK Document 102 Filed 06/19/20 Page 8 of 23 PageID 1184
               Case: 19-10245 Date Filed: 06/19/2020 Page: 8 of 22



 the officer had “probable cause to believe that the suspect poses a significant threat

 of death or serious physical injury to the officer or others.” Id. at 3.

       “Qualified immunity protects a government official from being sued for

 damages . . . unless preexisting law clearly establishes the unlawfulness of his

 actions, such that any reasonable official in his position would be on notice that his

 conduct was unlawful.” Hunter v. City of Leeds, 941 F.3d 1265, 1278 (11th Cir.

 2019). “When determining whether a defendant is entitled to qualified immunity,

 we resolve any issues of material fact in favor of the plaintiff.” Alston v. Swarbrick,

 954 F.3d 1312, 1317-18 (11th Cir. 2020).             “Police officers acting in their

 discretionary authority are entitled to qualified immunity from suit unless a plaintiff

 can establish that (1) the officer violated a constitutional right, and (2) the right

 violated was clearly established.” Id. at 1318; see also Hunter, 941 F.3d at 1278.

 “Because qualified immunity is a defense not only from liability, but also from suit,

 it is important for a court to ascertain the validity of a qualified immunity defense as

 early in the lawsuit as possible.” Lee v. Ferraro, 284 F.3d 1188, 1194 (11th Cir.

 2002) (internal quotation marks omitted).

       Under Rule 56, a motion for summary judgment based upon qualified

 immunity should be granted “if the movant shows that there is no genuine dispute

 as to any material fact and the movant is entitled to judgment as a matter of law.”

 Fed. R. Civ. P. 56(a). The nonmoving party may dispute a material fact through



                                            8
Case 6:17-cv-00919-CEM-GJK Document 102 Filed 06/19/20 Page 9 of 23 PageID 1185
               Case: 19-10245 Date Filed: 06/19/2020 Page: 9 of 22



 citation to “particular parts of materials in the record,” including materials obtained

 in discovery, Fed. R. Civ. P. 56(c)(1)(A), as well as through affidavits or declarations

 that are “made on personal knowledge, set out facts that would be admissible in

 evidence, and show that the affiant or declarant is competent to testify on the matters

 stated.” Fed. R. Civ. P. 56(c)(4).

       Under Rule 56(b), a summary-judgment motion can be filed “at any time until

 30 days after the close of all discovery.” Fed. R. Civ. P. 56(b). There is no “blanket

 prohibition on the granting of summary judgment motions before discovery” has

 occurred. Reflectone, Inc. v. Farrand Optical Co., 862 F.2d 841, 843 (11th Cir.

 1989) (per curiam). However, “summary judgment should not be granted until the

 party opposing the motion has had an adequate opportunity to conduct discovery.”

 Id.; Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) (Summary judgment is

 normally appropriate “after adequate time for discovery.”).

       Rule 56(d) provides shelter against a premature motion for summary

 judgment “when facts are unavailable to the nonmovant.” Fed. R. Civ. P. 56(d). It

 qualifies Rule 56(c)’s requirement that the non-moving party establish that a genuine

 dispute of fact exists in cases “where the nonmoving party has not had the

 opportunity to discover information that is essential to his opposition.” Anderson v.




                                            9
Case 6:17-cv-00919-CEM-GJK Document 102 Filed 06/19/20 Page 10 of 23 PageID 1186
               Case: 19-10245 Date Filed: 06/19/2020 Page: 10 of 22



  Liberty Lobby, Inc., 477 U.S. 242, 250 n.5 (1986).4 If the nonmovant “shows by

  affidavit or declaration that, for specified reasons, it cannot present facts essential to

  justify its opposition,” the district court may defer considering the motion, deny the

  motion, allow additional time to obtain affidavits or declarations or to conduct

  discovery, or issue another appropriate order. Fed. R. Civ. P. 56(d). Accordingly,

  Rule 56 provides a nonmoving party an alternative avenue to stave off the granting

  of a motion for summary judgment. The party can “produce[] affidavits or other

  evidence contradicting the movants,” or the party can “explain[] [its] failure to do so

  under subsection ([d]).” Wallace v. Brownell Pontiac-GMC Co., 703 F.2d 525, 528

  (11th Cir. 1983).

         We review a district court’s denial of a request to conduct discovery under

  Rule 56(d) for an abuse of discretion. See Fla. Power & Light Co. v. Allis Chalmers

  Corp., 893 F.2d 1313, 1315 (11th Cir. 1990). “Whether to grant or deny a Rule

  56[(d)] motion for discovery requires the court to balance the movant’s

  demonstrated need for discovery against the burden such discovery will place on the

  opposing party.” Harbert Int’l, Inc. v. James, 157 F.3d 1271, 1280 (11th Cir. 1998).

  In order to “protect[] the substance of the qualified immunity defense,” however,




  4
    Effective December 1, 2010, Rule 56(f) was reclassified as Rule 56(d) with no substantial
  change. See Fed. R. Civ. P. 56, Advisory Committee notes to the 2010 amendments. In this
  opinion, pertinent caselaw that refers to such motions as Rule 56(f) motions has been altered to
  “56[(d)].”


                                                10
Case 6:17-cv-00919-CEM-GJK Document 102 Filed 06/19/20 Page 11 of 23 PageID 1187
               Case: 19-10245 Date Filed: 06/19/2020 Page: 11 of 22



  this “balancing is done with a thumb on the side of the scale weighing against

  discovery.” Id.

                                            B.

        McFarlane’s pre-discovery motion for summary judgment claimed that he

  was entitled to qualified immunity because, based on his version of the facts, he had

  probable cause to believe that Todashev posed a threat of death or serious physical

  harm to himself and Cinelli.

        According to McFarlane, he and his fellow officers were aware of Todashev’s

  training in martial arts as well as a history of violence on his part, and were on alert

  during the interview for the possibility that he might become violent.            After

  Todashev began to verbally confess to the Waltham murders, Gagne walked outside

  to call a district attorney, leaving McFarlane and Cinelli alone in the apartment with

  Todashev. Todashev began to prepare a written confession at a table between him

  and McFarlane, but became increasingly nervous and agitated. Todashev then

  abruptly stood up and threw the table at McFarlane. The table struck McFarlane,

  causing a severe laceration to his skull. Todashev then ran towards the front door of

  the apartment and away from McFarlane and Cinelli. Cinelli, believing that

  Todashev was fleeing, did not draw his weapon. However, Todashev took a turn

  into the kitchen instead, where he appeared to be looking for a weapon. Todashev

  then re-emerged with a red pole raised at or above his shoulder and charged full-



                                            11
Case 6:17-cv-00919-CEM-GJK Document 102 Filed 06/19/20 Page 12 of 23 PageID 1188
               Case: 19-10245 Date Filed: 06/19/2020 Page: 12 of 22



  speed and aggressively back towards McFarlane and Cinelli with the pole. Cinelli

  took a defensive posture. McFarlane, however, was able to draw his weapon and,

  although dazed and bleeding from his head wound, shot Todashev several times to

  stop his advance. Upon hearing the shots, Savard and Gagne ran into the apartment

  where they found Todashev lying dead in the hallway with the red pole underneath

  him and McFarlane bleeding profusely from his head wound.

        In support of his motion for summary judgment, McFarlane submitted his

  sworn statement, the sworn statement of Cinelli, and a number of other partially-

  redacted photographs and documents. This included photographs of Todashev’s

  apartment; photographs of McFarlane’s head laceration and bloody clothing;

  Todashev’s partially-written confession; a text message sent by Cinelli to the other

  law enforcement officers warning them that Todashev was becoming agitated; a

  transcript of the 911 call after the shooting; and several FBI Laboratory reports.

        In response to McFarlane’s pre-discovery motion for summary judgment,

  Plaintiff re-asserted the factual allegations stated in his complaint, as well as in his

  earlier response to the defendants’ joint motion to stay all discovery, and requested

  discovery under Rule 56(d) before being made to specifically respond to

  McFarlane’s version of the facts. Plaintiff pointed out that, because Todashev was

  deceased, “[t]he only available testimonial evidence regarding the facts of the case

  are declarations and affidavits by Defendants.” Plaintiff explained why he believed



                                            12
Case 6:17-cv-00919-CEM-GJK Document 102 Filed 06/19/20 Page 13 of 23 PageID 1189
               Case: 19-10245 Date Filed: 06/19/2020 Page: 13 of 22



  McFarlane’s and Cinelli’s descriptions of the alleged attack by Todashev were

  inconsistent with each other and with the physical evidence and photographs taken

  at the scene, and asserted that the location of the bullet wounds and the bullet

  trajectories were inconsistent with McFarlane’s claim that Todashev was charging

  towards the officers with a raised red pole when he was shot.

        In the accompanying sworn declaration, Plaintiff’s counsel stated that he had

  “sought diligently to secure evidence in this matter and [had] found every official

  record heavily redacted and numerous records that would normally be available in a

  use of deadly force case entirely missing.” Counsel also advised that he had “been

  in contact with the Massachusetts Civil Liberties Union that has been litigating to

  force the disclosure of usable records in this case without success,” and declared that

  he had “never seen a case in more than 20 years of litigating civil rights cases in

  which law enforcement and public agencies have been more secretive and

  unyielding.”

        It is not entirely clear from the record when the documents relied upon by

  Agent McFarlane were made public, or whether some of the documents only

  surfaced in connection with his motion. But it is clear that, while Plaintiff has been

  able to independently obtain redacted versions of some documents, Plaintiff has not

  had an opportunity to conduct any discovery. The crux of Plaintiff’s opposition,

  therefore, is fairly simple. He believes (based on what he knows so far) that



                                            13
Case 6:17-cv-00919-CEM-GJK Document 102 Filed 06/19/20 Page 14 of 23 PageID 1190
               Case: 19-10245 Date Filed: 06/19/2020 Page: 14 of 22



  McFarlane’s and Cinelli’s accounts are not credible and, although he has no

  independent access to a first-hand account of the incident, that it is more likely that

  Todashev was attempting to flee from, and not charging towards, the officers when

  he was shot. Plaintiff requested an opportunity to obtain unredacted reports and any

  withheld reports, and to retain experts to perform their own models and tests to

  evaluate the facts and circumstances.

                                             C.

        The magistrate judge denied Plaintiff’s request to conduct discovery under

  Rule 56(d) on the sole ground that the accompanying declaration was legally

  deficient because the declaration did not “set[] forth with particularity the facts” that

  Plaintiff “expects to discover,” Harbert, 157 F.3d at 1280, and “how those facts

  would be relevant to the qualified immunity issue.” Rather, the declaration only

  stated why Plaintiff could not respond to the motion, i.e., that “‘every official record

  [has been] heavily redacted and numerous records that would normally be available

  in a use of deadly force case entirely missing.’”

        Plaintiff filed objections to the magistrate judge’s rulings, acknowledging that

  he did not include the unknown “facts” in the declaration, but reiterating the reasons

  why he could not “present facts essential to justify [his] opposition” to the motion.

  Fed. R. Civ. P. 56(d). Alternatively, Plaintiff requested that he at least be allowed

  to obtain responses to his outstanding third-party subpoenas for the production of



                                             14
Case 6:17-cv-00919-CEM-GJK Document 102 Filed 06/19/20 Page 15 of 23 PageID 1191
               Case: 19-10245 Date Filed: 06/19/2020 Page: 15 of 22



  records under Federal Rule of Civil Procedure 45, which were pending with the

  Orlando Police Department, the Orange County Sheriff’s Office, and the Office of

  the State Attorney for the Ninth Circuit. The district court upheld the magistrate

  judge’s denial of Plaintiff’s Rule 56(d) request, without addressing Plaintiff’s

  request to obtain the responses to the outstanding subpoenas, and held that

  McFarlane’s use of deadly force was objectively reasonable based upon the evidence

  presented in support of McFarlane’s motion for summary judgment.

                                         D.

        We hold that the district court abused its discretion by denying the Plaintiff

  any opportunity to conduct discovery in this case before being made to respond to

  McFarlane’s motion for summary judgment.

        First, Plaintiff stands on a decidedly different footing than the plaintiff in

  Harbert. In Harbert, we affirmed the district court’s denial of a plaintiff’s Rule

  56(d) motion in a qualified immunity case because the specific facts the plaintiff

  claimed would be revealed by further discovery were unlikely to “establish either

  that defendants acted outside the scope of their discretionary authority or that they

  had violated clearly established law.” Harbert, 157 F.3d at 1280. In other words,

  the plaintiff specified the facts that he intended to discover, but those facts were

  unlikely to defeat the defendant’s entitlement to qualified immunity. In this case,

  however, Plaintiff does not dispute that McFarlane was acting within the scope of



                                           15
Case 6:17-cv-00919-CEM-GJK Document 102 Filed 06/19/20 Page 16 of 23 PageID 1192
               Case: 19-10245 Date Filed: 06/19/2020 Page: 16 of 22



  his discretionary authority. And McFarlane does not claim that he is entitled to

  qualified immunity because his conduct would not have violated clearly established

  law under “plaintiff’s version of the facts.” Lee, 284 F.3d at 1194. Rather,

  McFarlane claims that he is entitled to qualified immunity under his version of the

  facts, based upon evidence that is almost exclusively within his control, while

  simultaneously prohibiting Plaintiff from conducting any discovery that might test

  or contradict his version.

        Second, Rule 56(d), by its terms, requires only that a non-moving party

  “show[] by affidavit or declaration that, for specified reasons, it cannot present facts

  essential to justify its opposition.” Fed. R. Civ. P. 56(d) (emphasis added). Its very

  purpose “is to provide an additional safeguard against an improvident or premature

  grant of summary judgment and the rule generally has been applied to achieve that

  objective.” 10B Charles Alan Wright et. al, Federal Practice and Procedure § 2740

  (4th ed.) (footnote omitted); see Celotex, 477 U.S. at 326 (noting that “[a]ny

  potential problem with . . . premature motions [for summary judgment] can be

  adequately dealt with under Rule 56[(d)]. . . .”).        Accordingly, we long ago

  recognized that “rule 56[(d)] is infused with a spirit of liberality.” Wallace, 703 F.3d

  at 527; see also Reflectone, 862 F.2d at 844 (“reaffirm[ing] that rule 56[(d)] is

  infused with a spirit of liberality”); Walters v. City of Ocean Springs, 626 F.2d 1317,

  1321 (5th Cir. 1980) (“Unless dilatory or lacking in merit, [a Rule 56(d)] motion



                                            16
Case 6:17-cv-00919-CEM-GJK Document 102 Filed 06/19/20 Page 17 of 23 PageID 1193
               Case: 19-10245 Date Filed: 06/19/2020 Page: 17 of 22



  should be liberally treated.”) (internal quotation marks omitted); 10B Wright, supra,

  § 2740 (“Consistent with [its] purpose, courts have stated that the provision should

  be applied with a spirit of liberality.”).

         This case calls for such a liberal application. Plaintiff has explained, with as

  much specificity as he can, the informational disparity that renders him unable to

  adequately respond to the motion. Indeed, Plaintiff has offered what may well be

  the most recognized reason why a party should be given the shelter of Rule 56(d)

  from a pre-discovery motion for summary judgment: “[T]he key evidence lies in

  the control of the moving party.” McCray v. Md. Dep’t of Transp., 741 F.3d 480,

  484 (4th Cir. 2014); see also Walters, 626 F.2d at 1321 (“The parties’ comparative

  access to the witnesses or material relevant to the disposition of the rule 56[(d)]

  motion is a particularly salient factor for the trial court to consider in exercising its

  discretion”). And this is especially true in a deadly force case, where “the witness

  most likely to contradict the officers’ story—the person shot dead—is unable to

  testify.” Ingle v. Yelton, 439 F.3d 191, 195 (4th Cir. 2006) (alteration omitted); cf.

  Scott v. Henrich, 39 F.3d 912, 915 (9th Cir. 1994) (In deadly force cases, the district

  court “must carefully examine all the evidence in the record, such as medical reports,

  contemporaneous statements by the officer and the available physical evidence, as

  well as any expert testimony proffered by the plaintiff, to determine whether the

  officer’s story is internally consistent and consistent with other known facts.”).



                                               17
Case 6:17-cv-00919-CEM-GJK Document 102 Filed 06/19/20 Page 18 of 23 PageID 1194
               Case: 19-10245 Date Filed: 06/19/2020 Page: 18 of 22



        Moreover, Plaintiff’s request does not contain any of the usual failings that

  have led courts to deny Rule 56(d) motions. There is nothing to suggest that

  Plaintiff’s failure to conduct discovery was due to inactivity or delay. See Walters,

  626 F.2d at 1321 (“Unless dilatory or lacking in merit, [a Rule 56(d)] motion should

  be liberally treated.”) (internal quotation marks omitted); id. at 1322 (“The most

  common situation in which rule 56[(d)] will not be applied to aid a nondiligent party

  arises when the nonmovant has complied with Rule 56[(d)] but has failed to make

  use of the various discovery mechanisms that are at his disposal or seeks a

  continuance of the motion for that purpose.”) (internal quotation marks omitted); see

  also Fla. Power & Light, 893 F.2d at 1316 (upholding district court’s denial of

  appellant’s Rule 56(d) motion where “summary judgment was not granted until

  approximately two years after the complaint was filed,” appellants “were provided

  with a list of individuals and documents with information relevant to the issues,” and

  the “parties also agreed on a discovery schedule which the trial court extended on

  several occasions.”); Barfield v. Brierton, 883 F.2d 923, 932 (11th Cir. 1989)

  (affirming denial of motion for additional discovery where the movant “had ample

  time and opportunity for discovery, yet failed to diligently pursue his options”); 10B

  Wright, supra, § 2740 (Rule 56(d) “will not be liberally applied to aid parties who

  have been lazy or dilatory.”). Here, Plaintiff was never allowed to conduct discovery




                                           18
Case 6:17-cv-00919-CEM-GJK Document 102 Filed 06/19/20 Page 19 of 23 PageID 1195
               Case: 19-10245 Date Filed: 06/19/2020 Page: 19 of 22



  because the defendants moved to stay the case management conference and all

  discovery pending a ruling on the qualified immunity motions.

        Nor is this a case in which the plaintiff failed to request discovery under Rule

  56(d). In his response to McFarlane’s pre-discovery motion for summary judgment,

  Plaintiff specifically requested an opportunity to conduct discovery under Rule 56(d)

  and filed a Declaration in support of his request, explaining why he has been

  hamstrung in his ability to challenge the officers’ version of the facts and

  circumstances surrounding the shooting.          Cf. Reflectone, 862 F.2d at 844

  (“reaffirm[ing] that rule 56[(d)] is infused with a spirit of liberality,” but declining

  to “go so far as to require courts to make such a motion on behalf of a party that

  deliberately chooses not to do so itself”); Wallace, 703 F.2d at 527 (upholding grant

  of pre-discovery summary judgment where the appellant did not file a Rule 56(d)

  motion, and relied instead on a motion to compel discovery and a motion to strike

  the opponent’s supporting affidavit).

        Plaintiff also explained in his Rule 56(d) request how, with the assistance of

  at least some targeted discovery and an expert, he might well be able to show a

  genuine dispute of material fact as to whether McFarlane’s use of deadly force was

  objectively reasonable. Cf. Harbert, Inc., 157 F.3d at 1280 (upholding denial of

  Rule 56(d) motion because the facts the plaintiff believed discovery would reveal

  were unlikely to “establish either that defendants acted outside the scope of their



                                            19
Case 6:17-cv-00919-CEM-GJK Document 102 Filed 06/19/20 Page 20 of 23 PageID 1196
               Case: 19-10245 Date Filed: 06/19/2020 Page: 20 of 22



  discretionary authority or that they had violated clearly established law”). Plaintiff

  has made it clear that, based upon the information that he has been able to obtain

  thus far, he believes that Todashev was more likely fleeing the apartment, instead of

  charging towards the officers, and that Todashev was shot in the back while

  attempting to escape.

        Finally, Plaintiff advised the district court he had outstanding third-party

  subpoenas for the production of additional records under Federal Rule of Civil

  Procedure 45, pending with the Orlando Police Department, the Orange County

  Sheriff’s Office, and the Office of the State Attorney for the Ninth Circuit, and

  requested that the court at a minimum allow him to obtain these records before

  addressing the motion for summary judgment. Cf. Fernandez v. Bankers Nat. Life

  Ins. Co., 906 F.2d 559, 570 (11th Cir. 1990) (“‘Generally summary judgment is

  inappropriate when the party opposing the motion has been unable to obtain

  responses to his discovery requests.’”) (quoting Snook v. Trust Co. of Ga. Bank of

  Savannah, N.A., 859 F.2d 865, 870 (11th Cir. 1988)).

        For these reasons, we hold that Plaintiff’s request to conduct discovery under

  Rule 56(d) and the accompanying declaration were sufficient to show why Plaintiff

  is currently unable to present facts essential to oppose Agent McFarlane’s pre-

  discovery motion for summary judgment, and that the district court abused its




                                           20
Case 6:17-cv-00919-CEM-GJK Document 102 Filed 06/19/20 Page 21 of 23 PageID 1197
               Case: 19-10245 Date Filed: 06/19/2020 Page: 21 of 22



  discretion in denying Plaintiff any opportunity to conduct discovery before being

  made to respond to McFarlane’s version of the facts.

                                           E.

        With regard to the district court’s grant of summary judgment to McFarlane,

  we vacate the judgment as premature. We express no opinion on the district court’s

  substantive ruling based upon the facts presented to it. Nor do we endorse Plaintiff’s

  suggestion that he should be allowed full discovery before the district court

  reconsiders the qualified immunity issue. We leave the scope of the appropriate

  discovery to the discretion of the district court on remand. See e.g. Stonecipher v.

  Valles, 759 F.3d 1134, 1149 (10th Cir. 2014) (When a district court “cannot rule on

  the immunity defense without clarifying the relevant facts, the court may issue a

  discovery order narrowly tailored to uncover only those facts needed to rule on the

  immunity claim.”) (internal quotation marks omitted).

                                           IV.

        For the foregoing reasons, we affirm the district court’s dismissal of all of the

  claims against the individual defendants, with the exception of the excessive force

  claim stated against McFarlane. We also affirm the district court’s dismissal of the

  negligent supervision claim against the United States, and the district court’s grant

  of summary judgment to the United States on the wrongful death claim.




                                           21
Case 6:17-cv-00919-CEM-GJK Document 102 Filed 06/19/20 Page 22 of 23 PageID 1198
               Case: 19-10245 Date Filed: 06/19/2020 Page: 22 of 22



        We reverse the district court’s denial of Plaintiff’s request to conduct

  discovery under Rule 56(d) on the remaining claim for excessive force against

  McFarlane, vacate the district court’s grant of summary judgment to McFarlane on

  that claim as premature, without prejudice to McFarlane’s ability to refile the motion

  after Plaintiff has been afforded an adequate opportunity for discovery, and remand

  to the district court for further proceedings consistent with this opinion.



                                    AFFIRMED IN PART, REVERSED IN PART,
                                       VACATED IN PART, AND REMANDED.




                                            22
Case 6:17-cv-00919-CEM-GJK Document 102 Filed 06/19/20 Page 23 of 23 PageID 1199
                Case: 19-10245 Date Filed: 06/19/2020 Page: 1 of 1


                                         UNITED STATES COURT OF APPEALS
                                            FOR THE ELEVENTH CIRCUIT

                                            ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                                          56 Forsyth Street, N.W.
                                                          Atlanta, Georgia 30303


  David J. Smith                                                                                                 For rules and forms visit
  Clerk of Court                                                                                                 www.ca11.uscourts.gov


                                                          June 19, 2020

  MEMORANDUM TO COUNSEL OR PARTIES

  Appeal Number: 19-10245-CC
  Case Style: Estate of Ibragim Todashev v. USA
  District Court Docket No: 6:17-cv-00919-CEM-GJK

  This Court requires all counsel to file documents electronically using the Electronic Case Files ("ECF") system,
  unless exempted for good cause. Non-incarcerated pro se parties are permitted to use the ECF system by
  registering for an account at www.pacer.gov. Information and training materials related to electronic filing, are
  available at www.ca11.uscourts.gov. Enclosed is a copy of the court's decision filed today in this appeal. Judgment has
  this day been entered pursuant to FRAP 36. The court's mandate will issue at a later date in accordance with FRAP 41(b).

  The time for filing a petition for rehearing is governed by 11th Cir. R. 40-3, and the time for filing a petition for rehearing
  en banc is governed by 11th Cir. R. 35-2. Except as otherwise provided by FRAP 25(a) for inmate filings, a petition for
  rehearing or for rehearing en banc is timely only if received in the clerk's office within the time specified in the rules.
  Costs are governed by FRAP 39 and 11th Cir.R. 39-1. The timing, format, and content of a motion for attorney's fees and
  an objection thereto is governed by 11th Cir. R. 39-2 and 39-3.

  Please note that a petition for rehearing en banc must include in the Certificate of Interested Persons a complete list of all
  persons and entities listed on all certificates previously filed by any party in the appeal. See 11th Cir. R. 26.1-1. In
  addition, a copy of the opinion sought to be reheard must be included in any petition for rehearing or petition for
  rehearing en banc. See 11th Cir. R. 35-5(k) and 40-1 .

  Counsel appointed under the Criminal Justice Act (CJA) must submit a voucher claiming compensation for time spent on
  the appeal no later than 60 days after either issuance of mandate or filing with the U.S. Supreme Court of a petition for
  writ of certiorari (whichever is later) via the eVoucher system. Please contact the CJA Team at (404) 335-6167 or
  cja_evoucher@ca11.uscourts.gov for questions regarding CJA vouchers or the eVoucher system.

  Pursuant to Fed.R.App.P. 39, each party to bear own costs.

  For questions concerning the issuance of the decision of this court, please call the number referenced in the signature
  block below. For all other questions, please call Carol R. Lewis, CC at (404) 335-6179.

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Jeff R. Patch
  Phone #: 404-335-6151

                                                                                      OPIN-1A Issuance of Opinion With Costs
